Title: Thomas Jefferson to Burgess Griffin, 4 September 1812
From: Jefferson, Thomas
To: Griffin, Burgess


          Sir Poplar Forest Sep. 4. 12. 
          A meeting is appointed at mr Claxton’s on the lands of Yancey and Bradford, formerly a part of this tract, on Wednesday next, the 9th inst. at 10. aclock. in the forenoon, to take depositions in the suit of mr Scott for the lands I sold Samuel Harrison. I have to request the favor of you to attend this meeting, as I wish to take your deposition as to some things which past at the resurvey & the taking the inquest. your compliance will oblige Sir
          Your humble servtTh: Jefferson
        